DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of patent US 11145138. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are an obvious variation of the patented claims, or entirely covered by the patented claims. 
For example, claim 1 of the instant application discloses a method implemented in a three-dimensional virtual reality world. These limitations are all disclosed by the claim 1 of the patent US 11145138. Therefore, claim 1 of the instant application is covered by the claim 1 of the patent US 11145138, and is/are not patently distinct from the mentioned patent claim.  
The following table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the mapping claim 1 of patent US 11145138. 
Claim 1 of the Instant Application 17/497801
Claim 1 of the Patent 11145138
A method implemented in a three-dimensional virtual reality world, the method comprising: receiving a first cloth model and an avatar model; transforming the first cloth model into a fitted first cloth model worn on an avatar having a body defined by the avatar model;
A method implemented in a three-dimensional virtual reality world, the method comprising: receiving a first cloth model and an avatar model; transforming the first cloth model into a fitted first cloth model worn on an avatar having a body defined by the avatar model; 

wherein the transforming of the first cloth model into the fitted first cloth model includes: scaling uniformly the first cloth model, before non-uniform stretching or shrinking of the first cloth model, to match an overall size of the avatar model to generate a uniformly scaled first cloth model;

identifying at least one boundary edge of cloth represented by the uniformly scaled first cloth model that has a dimension mismatch between the cloth and the avatar represented by the avatar model; determining a dimension change of the boundary edge of cloth relative to the avatar to reduce the dimension mismatch between the cloth and the avatar; stretching or shrinking the boundary edge of the cloth according to the dimension change to cause non-uniform stretching or shrinking of the uniformly scaled first cloth model, resulted from reduction from the stretching or shrinking according to the dimension change at the boundary edge of the cloth to diminished stretching or shrinking in areas away from the boundary edge of cloth; 

generating a deformed first cloth model from the stretching or shrinking the boundary edge of the cloth according to the dimension change; and 

performing a physical simulation of fitting the deformed first cloth model on the avatar model to generate the fitted first cloth model worn on the avatar;
receiving a second cloth model; transforming the second cloth model into a fitted second cloth model worn on the avatar independently of the first cloth model;
receiving a second cloth model; transforming the second cloth model into a fitted second cloth model worn on the avatar independently of the first cloth model;
collapsing the fitted first cloth model onto a body surface of the avatar to generate a collapsed cloth model;
collapsing the fitted first cloth model onto a body surface of the avatar to generate a collapsed cloth model;
painting textures of the collapsed cloth model on the body surface of the avatar to generate the avatar wearing an inner layer of clothing according to the first cloth model; and 
painting textures of the collapsed cloth model on the body surface of the avatar to generate the avatar wearing an inner layer of clothing according to the first cloth model; and
combining the fitted second cloth model and the avatar wearing an inner layer of clothing to generate the avatar wearing an outer layer of clothing according to the second cloth model.
combining the fitted second cloth model and the avatar wearing an inner layer of clothing to generate the avatar wearing an outer layer of clothing according to the second cloth model.

The following is a complete listing of the correspondence between the claim of the instant application and the patents:
Claims of the Instant Application 17/497801
1-4 
5
6
7
8
9
10
11
12
13-14
15
16
17
18
19-20
Claims of the Patent 11145138
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 20170323476) in view of Saldanha et al. (US 7663648).
Regarding claim 1, Black discloses A method implemented in a three-dimensional virtual reality world, the method comprising: receiving a first cloth model and an avatar model (Black, “[0037] The system 300 for simulating realistic clothing can provide full automation and realism of clothing simulations, which can be implemented in various applications, such as gaming, virtual fashion, on-line retail clothing, computer vision, animation, web design, film, etc. [0039] the process of defining the graded garment for a full range of sizes can be performed using a commercial clothing design and 3D simulation software system, such as OPTITEX INTERNATIONAL software, for example. [0085] a DRAPE model can be based on 3D body shapes that were dressed in 3D clothing that was determined by an expert to fit well. [0089] A shopper can obtain a 3D body model from any source (e.g., laser scanning, mm-wave scanning, Kinect/range scanning, entry of hand-made measurements, model-based fitting to images, stereo and structured light, etc.). [0097] The system 100 can generate a clothing deformation model for a clothing type, wherein the clothing deformation model factors a change of clothing shape due to rigid limb rotation, pose-independent body shape, and pose-dependent deformations (900)”); 
transforming the first cloth model into a fitted first cloth model worn on an avatar having a body defined by the avatar model (Black, “[0097] Next, the system 100 can generate a custom-shaped garment for a given body by mapping, via the clothing deformation model, body shape parameters to clothing shape parameters (902). The given body can be a model of a human body, such as a parameterized model of a human body with known shape and pose parameters”);
receiving a second cloth model; transforming the second cloth model into a fitted second cloth model worn on the avatar independently of the first cloth model (Black, “[0095] To layer multiple pieces of clothing, all the pieces of clothing can be independently predicted and positioned, and later refined from the inside out. For example, a pair of pants and a T-shirt can first be independently predicted and positioned. [0008] The system generates a clothing deformation model for a clothing type, wherein the clothing deformation model factors a change of clothing shape due to rigid limb rotation, pose-independent body shape, and pose-dependent deformations. Next, the system generates a custom-shaped garment for a given body by mapping, via the clothing deformation model, body shape parameters to clothing shape parameters”. Therefore, in the above example, the pants correspond to the first cloth model, whicle the T-shit corresponds to the second cloth model); 
collapsing the fitted first cloth model onto a body surface of the avatar to generate a collapsed cloth model (Black, “[0071] FIG. 8 illustrates example stages of fine tuning. The DRAPE model can provide a clothing mesh that realistically fits on the body. [0098] The system 100 can then automatically dress the given body with the custom-shaped garment (904). The given body can be automatically dressed by simulating realistic clothing on the given body without manual intervention. When automatically dressing the given body, the custom-shaped garment can be warped to lay entirely outside the given body. For example, the custom-shaped garment can be warped by minimizing a measure of cloth-body interpenetration with respect to vertices associated with the custom-shaped garment and/or regularizing the custom-shaped garment to make the custom-shaped garment deform plausibly.”); 
combining the fitted second cloth model and the avatar wearing an inner layer of clothing to generate the avatar wearing an outer layer of clothing according to the second cloth model (Black, “[0095] To layer multiple pieces of clothing, all the pieces of clothing can be independently predicted and positioned, and later refined from the inside out. For example, a pair of pants and a T-shirt can first be independently predicted and positioned. The pants can then be refined to be outside the body, and the T-shirt can be refined to be outside the combined vertex of the set of pants and body (in this case, the nearest neighbor C can be computed between the upper-clothing and the combined vertex set). To compute the union of two meshes, the body mesh can be modeled as a graph. Here, if the inner layer is lower-clothing, the edges that are associated with the body waist vertices can be cut to make the body graph un-connected (e.g., a connected component beyond the waist and a connected component below the waist). A bread first search can then be executed, starting from any vertex on the head, for example. The union of the body and lower-clothing can be the vertices that are reachable from the head vertex plus the lower-clothing vertices”).
On the other hand, Black fails to explicitly disclose but Saldanha discloses painting textures of the collapsed cloth model on the body surface of the avatar to generate the avatar wearing an inner layer of clothing according to the first cloth model (Saldanha, “col.4, lines 20-23, Texture mapping may be used to map different cloth fabrics and colors, and ornamental details such as buttons, collars, and pockets to the garment object in the simulation scene. Claim 13, mapping texture objects to the garment objects in rendering frames wherein the texture objects are selected from a group consisting of colors, fabric patterns, buttons, collars, and ornaments”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Saldanha and Black, to include all limitations of claim 1. That is, adding the texture mapping of Saldanha to the simulation system of Black. The motivation/ suggestion would have been for efficiently producing images of a computer-simulated mannequin wearing a garment or garments, the geometries of which are defined by selected mannequin and garment parameter values (Saldanha, col.1, lines 51-55).
Claim(s) 2-6, 9, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 20170323476) in view of Saldanha et al. (US 7663648), and further in view of Hua et al. (US 20170161948) and Rose et al. (US 20160292779).
Regarding claim 2, Black in view of Saldanha discloses The method of claim 1.
On the other hand, Black in view of Saldanha fails to explicitly disclose but Hua discloses wherein the transforming of the first cloth model into the fitted first cloth model includes: scaling uniformly the first cloth model to match an overall size of the avatar model to generate a scaled first cloth model (Hua, fig.7, “[0086] In FIG. 7, it is understood that some of the steps may be performed by system 100 concurrently with other steps or a combination of steps, or may be performed in a different sequence than shown. [0110] Length adjustment module 122 may adjust the vertical length of the mapped garment mesh (Step 716). The mapped garment mesh may be adjusted to compensate for the effect of the garment lengthening during the mapping process. Referring to FIGS. 15A-15C, the length of the mapped garment mesh may be scaled proportionally to the length of the target body mesh with respect to the length of the template body mesh”. Therefore, the length adjustment corresponds to the scaling uniformly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hua into the combination of Black and Saldanha. That is, adding scaling uniformly of Hua to the simulation system of Black and Saldanha. The motivation/ suggestion would have been to induce new shapes of garment meshes as if they are fitted on differently-sized bodies, that is efficient and simple to implement, and that does not rely on physical cloth simulation techniques (which can be time-consuming or simply unattainable in real-world settings) (Hua, [0005]).
On the other hand, Black in view of Hua and Saldanha fails to explicitly disclose but Rose discloses identifying at least one edge of the scaled first cloth model; deforming the scaled first cloth model to change a size of the edge and generate a deformed first cloth model; and performing a physical simulation of fitting the deformed first cloth model on the avatar model to generate the fitted first cloth model worn on the avatar (Rose, “[0046] The garment simulation module 111 can position at least a portion of the avatar inside the garment points. In some instances, positioning can include placing the garment model on or around the avatar. In these instances, the garment model can be stretched and deformed based on the simulation. As previously mentioned, the garment model can consist of a set of shapes (e.g., triangles) to form the surface of the garment model. The shapes can be created using lines connecting the vertices. Additionally, the garment model can include physical properties associated with the lines (e.g., edges) and vertices in the tessellated 3D garment model”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rose into the combination of Black, Saldanha and Hua. That is, applying the simulation of modifying a garment of Rose to the inner layer of the garment of Black, Saldanha and Hua. The motivation/ suggestion would have been to provide systems and methods are directed to modifying (e.g., tailoring) garments in a virtual fitting room based a gesture from a user (Rose, [0011]) and the garment simulation module can modify the 3D garment model based on the determined modification gesture (Rose, abstract).
Regarding claim 3, Black in view of Rose and Saldanha, Hua discloses The method of claim 2.
On the other hand, Black in view of Hua and Saldanha fails to explicitly disclose but Rose discloses wherein the deforming of the scaled first cloth model includes stretching the edge of the scaled first cloth model to generate a corresponding expanded edge of the deformed first cloth model (Rose, “[0046] The garment simulation module 111 can position at least a portion of the avatar inside the garment points. In some instances, positioning can include placing the garment model on or around the avatar. In these instances, the garment model can be stretched and deformed based on the simulation. As previously mentioned, the garment model can consist of a set of shapes (e.g., triangles) to form the surface of the garment model. The shapes can be created using lines connecting the vertices. Additionally, the garment model can include physical properties associated with the lines (e.g., edges) and vertices in the tessellated 3D garment model”). The same motivation of combining Rose in claim 2 applies here.
Regarding claim 4, Black in view of Rose and Saldanha, Hua discloses The method of claim 2.
On the other hand, Black in view of Hua and Saldanha fails to explicitly disclose but Rose discloses wherein the deforming of the scaled first cloth model includes shrinking the edge of the scaled first cloth model to generate a corresponding reduced edge of the deformed first cloth model (Rose, “[0046] The shapes can be created using lines connecting the vertices. Additionally, the garment model can include physical properties associated with the lines (e.g., edges) and vertices in the tessellated 3D garment model [0053] At operation 260, the garment simulation module 111 modifies the 3D garment model based on the determined modification gesture. For example, based on the modification gesture, a section of the garment model (e.g., sleeve length, leg length, waist size, neck size) can be shortened, reduced, enlarged, or lengthened. Additionally, the fit of the garment (e.g., altering a shirt) can be changed based on the modification gesture”). The same motivation of combining Rose in claim 2 applies here.
Regarding claim 5, Black in view of Rose and Saldanha, Hua discloses The method of claim 2.
On the other hand, Black in view of Hua and Rose fails to explicitly disclose but Saldanha discloses receiving a user input to customize the manipulation of the garment (Saldanha, “col.11, lines 14-22, The versioning tools 106 interface with the three-dimensional modeling environment (e.g., as a C/C++ shared object library in conjunction with scripts written in a scripting language of the three-dimensional modeling environment such as the Maya Embedded Language) and enable a user to define garment shells and associate simulation properties (e.g., collision offset, cloth stiffness, cloth thickness) to garments and mannequins within the simulation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Saldanha into the combination of Black, Hua and Rose, to include all limitations of claim 5. That is, adding the user input for the stimulation of Saldanha to the deforming simulation system of Black, Rose and Hua. The motivation/ suggestion would have been for efficiently producing images of a computer-simulated mannequin wearing a garment or garments, the geometries of which are defined by selected mannequin and garment parameter values (Saldanha, col.1, lines 51-55).
Regarding claim 6, Black in view of Rose and Saldanha, Hua discloses The method of claim 5.
On the other hand, Black in view of Hua and Rose fails to explicitly disclose but Saldanha discloses wherein the user input includes identification of stiffness of at least a portion of the scaled first cloth model (Saldanha, “col.11, lines 14-22, The versioning tools 106 interface with the three-dimensional modeling environment (e.g., as a C/C++ shared object library in conjunction with scripts written in a scripting language of the three-dimensional modeling environment such as the Maya Embedded Language) and enable a user to define garment shells and associate simulation properties (e.g., collision offset, cloth stiffness, cloth thickness) to garments and mannequins within the simulation.”). The same motivation of claim 5 applies here.
Regarding claim 9, Black in view of Rose and Saldanha, Hua discloses The method of claim 5.
On the other hand, Black in view of Saldanha and Hua fails to explicitly discloses but Rose discloses providing an interactive user interface to present the deformed first cloth model in response to the user input (Rose, “[0053] At operation 260, the garment simulation module 111 modifies the 3D garment model based on the determined modification gesture. [0054] At operation 270, the display module 113 updates the presentation, on the display of the device, of the modified 3D garment model draped on the avatar.”). The same motivation of combining Rose in claim 2 applies here.
Regarding claim 10, Black in view of Rose and Saldanha, Hua discloses The method of claim 2.
On the other hand, Black in view of Rose and Hua fails to explicitly disclose but Saldanha discloses providing a user interface to receive a user input customizing the physical simulation (Saldanha, “col.11, lines 1-5, A parameter input block 102 inputs user-defined parameters (e.g., from a display terminal) into the modeling environment in order to define the garment and mannequin parameters as described above for the simulation.”). The same motivation of claim 5 applies here.
Regarding claim 16, Black in view of Saldanha, and Hua discloses The medium of claim 15.
On the other hand, Black in view of Saldanha and Hua fails to explicitly discloses but Rose discloses wherein the collapsed cloth model is generated by shrinking the fitted cloth model onto the avatar model (Rose, “[0053] At operation 260, the garment simulation module 111 modifies the 3D garment model based on the determined modification gesture. For example, based on the modification gesture, a section of the garment model (e.g., sleeve length, leg length, waist size, neck size) can be shortened, reduced, enlarged, or lengthened. Additionally, the fit of the garment (e.g., altering a shirt) can be changed based on the modification gesture”). The same motivation of combining Rose in claim 2 applies here.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Rose, Saldanha and Hua, and further in view of Su et al. (US 20160092956).
 Regarding claim 7, Black in view of Rose and Saldanha, Hua discloses The method of claim 5, wherein identification of the edge for the deforming, is disclosed.
On the other hand, Black in view of Hua and Rose, Saldanha fails to explicitly disclose but Su discloses wherein the user input includes identification of the edge of a garment (Su, “[0081] Furthermore, accuracy parameters can be received (e.g., from a user) or determined to help identify the boundary of the garment or a base client size”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Su into the combination of Black, Hua and Rose, Saldanha to include all limitations of claim 7. That is, adding the user input to identify the boundary of the garment of Su to the garment deforming of Black, Rose and Hua, Saldanha. The motivation/ suggestion would have been to enable a user to make better purchasing decisions and minimize the need for returns (Su, [0015]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Rose, Saldanha and Hua, and further in view of Weaver et al. (US 20020021297).
 Regarding claim 8, Black in view of Rose and Saldanha, Hua discloses The method of claim 5, wherein identification of the edge for the deforming, is disclosed.
On the other hand, Black in view of Hua and Rose, Saldanha fails to explicitly disclose but Weaver discloses wherein the user input includes identification of a degree of the deforming (Weaver, “[0042] The user interface provides for a size selection control 7, a proportion selection control 9 and a clothing selection control 21. [0051] it is possible for the garment database 33 to store basic mesh data for a garment, and for the garment to be adjusted according to the user-selected size and proportion(s).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weaver into the combination of Black, Hua and Rose, Saldanha to include all limitations of claim 8. That is, adding the user input to identify the size change of Weaver to the garment of Black, Rose and Hua, Saldanha. The motivation/ suggestion would have been accurate rendering of a three-dimensional model of a person wearing clothing and illustrating the fit and movement of the clothing (Weaver, [0003]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Rose, Saldanha and Hua, and further in view of Massen (US 20110310086).
Regarding claim 11, Black in view of Rose, Saldanha, and Hua discloses The method of claim 10, wherein Rosh discloses the physical simulation includes computing of draping, stretching and shrinking in portions of the fitted first cloth model worn on an avatar of the avatar model (Rose, “abstract, A garment simulation module can generate a three-dimensional (3D) garment model of a garment available for sale draped on an avatar based on the first set of sensor data and the second set of sensor data. [0053] At operation 260, the garment simulation module 111 modifies the 3D garment model based on the determined modification gesture. For example, based on the modification gesture, a section of the garment model (e.g., sleeve length, leg length, waist size, neck size) can be shortened, reduced, enlarged, or lengthened. Additionally, the fit of the garment (e.g., altering a shirt) can be changed based on the modification gesture”). The same motivation of combining Rose in claim 2 applies here.
On the other hand, Black in view of Rose, Saldanha, and Hua fails to explicitly disclose but Massen discloses the physical simulation includes computing of folding in portions of the fitted first cloth model worn on an avatar of the avatar model (Massen, “[0064] Here, a draped upper loop 1406 simulates a fold in cloth on the upper joint section 1402.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Massen into the combination of Black in view of Rose, Saldanha, and Hua, to include all limitations of claim 11. That is, adding the folding simulation of Massen to the simulation of Black, Rose and Hua, Saldanha. The motivation/ suggestion would have been to provide a system and method for rendering hanging and draped cloth on a computer system (Massen, [0003]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Rose, Saldanha and Hua, and further in view of Ravindra (US 20170278272).
 Regarding claim 12, Black in view of Rose, Saldanha, and Hua discloses The method of claim 2.
On the other hand, Black in view of Rose, Saldanha, and Hua fails to explicitly disclose but Ravindra discloses providing an interactive user interface to present the scaling in response to a user input to customize the scaling (Ravindra, “[0035] The image module 240 may also modify text and user interface elements within publications based on the set of body coordinates, the clothing dimensions, and user accounts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ravindra into the combination of Black, Hua and Rose, and Saldanha. That is, adding the user interface of Ravindra to scale the garment of Black, Rose, Saldanha and Hua. The motivation/ suggestion would have been A user may interact with the publication modification system to identify the fit of articles of clothing through an online or other network-based system (Ravindra, [0019]).
Claim(s) 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 20170323476) in view of Saldanha et al. (US 7663648), and further in view of Hua et al. (US 20170161948). 
Regarding claim 13, Black discloses A non-transitory computer storage medium storing instructions configured to instruct a computer device to perform a method implemented in a three- dimensional virtual reality world (Black, “[0037] The system 300 for simulating realistic clothing can provide full automation and realism of clothing simulations, which can be implemented in various applications, such as gaming, virtual fashion, on-line retail clothing, computer vision, animation, web design, film, etc. [0039] the process of defining the graded garment for a full range of sizes can be performed using a commercial clothing design and 3D simulation software system, such as OPTITEX INTERNATIONAL software, for example. [0085] a DRAPE model can be based on 3D body shapes that were dressed in 3D clothing that was determined by an expert to fit well. Claim 18, A system comprising: a processor; and a computer-readable storage medium having stored therein instructions which, when executed by the processor, cause the processor to perform operations”), the method comprising: 
storing, for each generic cloth model in a plurality of cloth models acquired for an avatar model independently of others of the plurality of cloth models: a respective fitted cloth model; a respective collapsed cloth model (Black, “[0008] Disclosed are systems, methods, and non-transitory computer-readable storage media for simulating realistic clothing. The system generates a clothing deformation model for a clothing type, wherein the clothing deformation model factors a change of clothing shape due to rigid limb rotation, pose-independent body shape, and pose-dependent deformations. Next, the system generates a custom-shaped garment for a given body by mapping, via the clothing deformation model, body shape parameters to clothing shape parameters. The custom-shaped garment can be the same type as the clothing type. For example, if the clothing deformation model is for a T-shirt, then the custom-shaped garment can be a T-shirt as well. The clothing type can include a T-shirt, a long-sleeved shirt, a skirt, a sweater, a coat, a jacket, a costume, an undershirt, shorts, long pants, and so forth”).
combining a fitted cloth model generated from an outermost layer of the plurality of cloth models on the avatar model and the avatar model wearing the inner layers to generate an avatar model wearing the plurality of cloth models according to the sequence from inside to outside (Black, “[0095] To layer multiple pieces of clothing, all the pieces of clothing can be independently predicted and positioned, and later refined from the inside out. For example, a pair of pants and a T-shirt can first be independently predicted and positioned. The pants can then be refined to be outside the body, and the T-shirt can be refined to be outside the combined vertex of the set of pants and body (in this case, the nearest neighbor C can be computed between the upper-clothing and the combined vertex set). To compute the union of two meshes, the body mesh can be modeled as a graph. Here, if the inner layer is lower-clothing, the edges that are associated with the body waist vertices can be cut to make the body graph un-connected (e.g., a connected component beyond the waist and a connected component below the waist). A bread first search can then be executed, starting from any vertex on the head, for example. The union of the body and lower-clothing can be the vertices that are reachable from the head vertex plus the lower-clothing vertices.”)
On the one hand, Black fails to explicitly discloses but Hua discloses in response to a user request to apply the plurality of cloth models on the avatar models according to a sequence of layers of clothing from inside to outside (Hua, fig. 16, “[0071] In some examples, at Step 206, a layering order may be received, for example, by optional user interface 150. In some examples, a layering order may be obtained via retrieval from data storage 190. In some examples, system 100 may receive (via input interface 110 and/or optional user interface 150) an indication of deformation and/or layering associated with the received garment mesh(s). [0048] A garment mesh may include associated garment information such as, without being limited to, one or more of a garment identifier, texture information, manufacturer, designer, store information, material information, rendering options, sizing information, layering order and date. [0113] FIG. 15C illustrates the garment mesh mapped onto the same taller body mesh of FIG. 15B but with length scaled back to its original value along Line B-B, to form a length adjusted garment mesh”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hua into the combination of Black. That is, adding the user request of Hua to the simulation system of Black. The motivation/ suggestion would have been to induce new shapes of garment meshes as if they are fitted on differently-sized bodies, that is efficient and simple to implement, and that does not rely on physical cloth simulation techniques (which can be time-consuming or simply unattainable in real-world settings) (Hua, [0005]).
On the other hand, Black in view of Hua fails to explicitly disclose but Saldanha discloses painting textures of collapsed cloth models of inner layers of the plurality of cloth models on the avatar model according to the sequence to generate an avatar model wearing the inner layers (Saldanha, “col.4, lines 20-23, Texture mapping may be used to map different cloth fabrics and colors, and ornamental details such as buttons, collars, and pockets to the garment object in the simulation scene. Col.12, lines 25-29, For each type of garment G (i.e., shirt, pants, coat, etc.), a rendering frame can be generated as described above, and a garment image corresponding to the garment type is generated. Col.8, lines 37-40, The images are rendered from the frames either simultaneously using the depth information contained therein, or separately from each frame with the separately rendered images then being displayed in layered order dictated by compositing rules. Claim 13, mapping texture objects to the garment objects in rendering frames wherein the texture objects are selected from a group consisting of colors, fabric patterns, buttons, collars, and ornaments”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Saldanha into the combination of Black and Hua. That is, adding the texture mapping of Saldanha to the garment layers of Black and Hua. The motivation/ suggestion would have been for efficiently producing images of a computer-simulated mannequin wearing a garment or garments, the geometries of which are defined by selected mannequin and garment parameter values (Saldanha, col.1, lines 51-55).
Regarding claim 17, it is interpreted and rejected under similar rational as set forth in claim 13.
Regarding claim 14, Black in view of Saldanha, and Hua discloses The medium of claim 13.
Black further discloses identifying at least one edge of the generic cloth model; deforming the generic model to change a size of the edge relative to a part of the generic cloth model and generate a deformed cloth model; and performing a physical simulation of fitting the deformed cloth model on the avatar model to generate the fitted cloth model worn on the avatar (Black, “[0044] FIG. 5 illustrates an example clothing deformation process 500. As described in the previous section, the system can obtain a data-set of aligned 3D clothing meshes including a template mesh X, a set of example meshes YεP, from the same subject as the template but in different poses, and a set of example meshes YεS, from different individuals of different shape but in the same pose as the template. [0047] Since A.sub.t is applied to edge vectors, it is translationally invariant: it encodes the scale, orientation, and skew of triangle t. Following the virtual edge, Δ{right arrow over (χ)}.sub.t,4, makes the problem well constrained so that we can solve for A.sub.t. [0051] In FIG. 5, the various deformations are illustrated in the following order. First, a template mesh 502 is selected and a shape deformation 504 is applied to the selected template mesh 502. Then, a rigid pose deformation 506 followed by a pose-dependent deformation 508 are applied to get the synthesized piece of clothing, the final mesh 510, that is then refined to fit the body. [0072] The refinement step can warp the garment so that it lies entirely outside the body, by minimizing a measure of cloth-body interpenetration with respect to the vertices of the garment, regularizing to make the cloth deform plausibly”).
Regarding claim 15, Black in view of Saldanha, and Hua discloses The medium of claim 14.
Black further discloses wherein the collapsed cloth model has a clothing mesh having a shape same as a part of a body surface of the avatar defined by the avatar model (Black, “[0051] In FIG. 5, the various deformations are illustrated in the following order. First, a template mesh 502 is selected and a shape deformation 504 is applied to the selected template mesh 502. Then, a rigid pose deformation 506 followed by a pose-dependent deformation 508 are applied to get the synthesized piece of clothing, the final mesh 510, that is then refined to fit the body”).
Regarding claim 18, Black in view of Saldanha, and Hua discloses The medium of claim 17.
On the other hand, Black in view of Saldanha fails to explicitly disclose but Hua discloses wherein the respective collapsed cloth model is generated by collapsing the respective fitted cloth model onto a body surface of the avatar model (Hua, “[0120] At Step 1608, a garment mesh associated with the next further layer, according to the sequential order, is selected by layering engine 130. At Step 1610, the selected garment mesh is collapsed onto the target body mesh, for example, by collapse module 131”). The same motivation of combining Hua in claim 13 applies here.
Regarding claim 19, Black in view of Saldanha, and Hua discloses The medium of claim 18.
Black further discloses wherein the respective fitted cloth model is generated by deforming a respective cloth model at one or more edges before the physical simulation of fitting the respective fitted cloth model on the avatar model (Black, “[0008] The custom-shaped garment can be the same type as the clothing type. For example, if the clothing deformation model is for a T-shirt, then the custom-shaped garment can be a T-shirt as well. The clothing type can include a T-shirt, a long-sleeved shirt, a skirt, a sweater, a coat, a jacket, a costume, an undershirt, shorts, long pants, and so forth. [0051] In FIG. 5, the various deformations are illustrated in the following order. First, a template mesh 502 is selected and a shape deformation 504 is applied to the selected template mesh 502. Then, a rigid pose deformation 506 followed by a pose-dependent deformation 508 are applied to get the synthesized piece of clothing, the final mesh 510, that is then refined to fit the body”).
Regarding claim 20, Black in view of Saldanha, and Hua discloses The medium of claim 19.
On the other hand, Black in view of Saldanha and Hua fails to explicitly disclose but Rose discloses wherein the deforming at the one or more edges includes stretching or shrinking the one or more edges (Rose, “[0046] The shapes can be created using lines connecting the vertices. Additionally, the garment model can include physical properties associated with the lines (e.g., edges) and vertices in the tessellated 3D garment model [0053] At operation 260, the garment simulation module 111 modifies the 3D garment model based on the determined modification gesture. For example, based on the modification gesture, a section of the garment model (e.g., sleeve length, leg length, waist size, neck size) can be shortened, reduced, enlarged, or lengthened. Additionally, the fit of the garment (e.g., altering a shirt) can be changed based on the modification gesture”). The same motivation of combining Rose in claim 2 applies here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            8/26/2022